Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 3, line 1, “lamination molding according” should read “lamination molding apparatus according”.
In claim 4, lines 6-7, “the at least a part” should read "the part".
Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 9, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 2, 4, and 5 respectively, of US Patent 10,994,332B2 in view of Zhu (CN 207709867U, previously made of record on the IDS filed 09/25/22020).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of the ‘332 patent recites equivalent or narrower features as instant claim 1, except for the material layer forming device and its claimed components.
However, Zhu teaches the claimed material layer forming device and its claimed components (see 102 rejection of claim 1 below).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Zhu’s teachings and KSR rationale A, it would have been obvious to one of ordinary skill in the art to combine Zhu’s material layer forming device with the apparatus of claim 1 in the ‘332 patent to predictably obtain a solution for providing a material layer and leveling it.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (CN 207709867U, previously made of record on the IDS filed 09/25/22020 with text citations to machine translation provided by Applicant).
Regarding claim 1, Zhu teaches a lamination molding apparatus (Figs. 1-2 and citations below), comprising: 
a material layer forming device (apparatus of Fig. 1) that forms a material layer in a molding region (housing 5 including plate 20) in which a desired three-dimensional molded object is formed (para. 0025); 
5an irradiator (10) that sinters or melts the material layer by irradiating a laser beam and forms a solidified layer (para. 0025); and 
a cooling device (cooling drum 4) that cools, to a predetermined cooling temperature (para. 0014), at least a part comprising an upper surface of a solidified body obtained by laminating the solidified layer (para. 0014); 
10wherein the material layer forming device comprises: 
a base (floor of housing 5) having the molding region (plate 20), 
a recoater head (print head of para. 0025 including components 7, 9-13) disposed on the base (via sidewall supports), 
a recoater head driving device (14) that reciprocates the recoater head in a horizontal direction (para. 0008), and 
15a blade (11) that is arranged on the recoater head and that levels material powder to form the material layer (para. 0025); 
wherein the cooling device comprises: 

20a mounting member (unlabeled mount shown directly above drum 4 in Fig. 1 and including plates 25 in Fig. 2) that mounts the cooling body to the recoater head (as shown in Figs. 1-2).  
Regarding claim 2, Zhu teaches the recoater head comprises: 
a material container (13) that accommodates the material powder (para. 0025), and 
a material discharge opening that is arranged on a bottom surface of the material container (as shown in Fig. 1) and discharges the material powder (para. 0025).  
Regarding claim 5, Zhu teaches the cooling body has a cylindrical shape (a drum as shown in Figs. 1-2 is a cylinder), 
the mounting member is configured to support the cooling body to be rotatable (para. 0024), and 
the cooling body rotates while being in contact with the upper surface of the solidified body (para. 0015).  
Regarding claim 9, Zhu teaches the cooling body has a pipeline 24) through which a cooling medium flows (paras. 0024-0025).  
Regarding claims 10-11, these features are merely a manner of operating the cooling device to provide cooling temperatures within the claimed ranges, and therefore do not limit the claimed apparatus, since the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  It is noted that Zhu’s apparatus clearly has the capability to operate in the claimed manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claim 1 above, in view of Shi (US PG Pub 2010/0247742).
Regarding claim 3, Zhu does not explicitly teach these features.
However, Shi teaches a lamination molding apparatus (Fig. 5) comprising a material collect opening (2011 in Fig. 5A) that is an opening through which the material powder passes is formed on the base (Fig. 5A), and 
the recoater head (131) moves onto the material collect opening and discharges the material powder in the material container (para. 0071).
 Shi teaches that these features provide recycling of the powder to prevent blocking of the print module and undesirable contamination of the printing environment with powder and dust (para. 0013).
In view of Shi’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhu’s apparatus to include Shi’s material collect opening to predictably obtain the benefits cited above.
Regarding the recitation that the recoater head moves to discharge powder before the cooling body comes into contact with the upper surface of the solidified body, this is merely a manner of operating the apparatus, and therefore does not limit the claimed apparatus.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claim 1 above, in view of Tokita (US PG Pub 2007/0132157).
Regarding claim 4, Zhu does not explicitly teach these features.
However, Tokita teaches a molding apparatus with a cooling device (Fig. 8 and para. 0059) comprising an elevator (lifter 210) that raises and lowers the mold to bring the cooling body and solidified body into a contact state (para. 0059).
Although the lifter is shown connected to a mold component, one of ordinary skill in the art could have readily modified Tokita so that the elevator is connected to the cooling device to raise and lower it and predictably achieve the same effect taught in para. 0059.  Such a rearrangement would have been obvious in the absence of any unexpected results.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
In view of Zhu and Tokita’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the art to modify Zhu’s apparatus with an elevator for the cooling device to predictably provide control means for providing Zhu’s cooling device with contact capability.
Regarding the recitation that the elevator keeps the cooling body and the material layer in a non-contact state when the material layer forming device forms the material layer, and keeps the cooling body and the solidified body in a contact state when the cooling device cools the part comprising the upper surface of the solidified body, this is merely a manner of operating the apparatus which the apparatus of Zhu modified by Tokita provides capability for, and therefore does not limit the claimed apparatus.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claim 1 above, in view of Lin (US PG Pub 2018/0333911).
Regarding claims 6-7, Zhu does not explicitly teach these features.
However, Lin teaches a molding apparatus wherein comprising a wiper that is arranged on the recoater head (paras. 0155 and 0088).
Although Lin does not teach a cooling device comprising this wiper and that the wiper is arranged on the recoater head via a mounting member, absent any unexpected result these features would have been obvious to one of ordinary skill in the art, since the courts have found that making an integral one-In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
In view of the teachings of Lin, one of ordinary skill in the art would have been motivated to provide a wiper in the claimed manner to Zhu’s apparatus to predictably obtain increased powder removal capability (eg. use of multiple blades/wipers as taught by Lin in para. 0088), and expanded capability to remove mixtures of powders and viscous liquids (eg. para. 0088 and Fig. 4). 
Regarding claim 8, Zhu and Lin do not explicitly teach this feature.
However, since Zhu’s cooling device can be operated with variable separation between the device and the molding region, the combination of Zhu and Lin clearly provides capability for operation  wherein a lower end of the wiper is located below a lower end of the cooling body (especially in view of variable distance for the wiper per para. 0088).   It is also noted that claim 8 is therefore merely a manner of operating the apparatus, and thus does not limit the claimed apparatus.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JIMMY R SMITH JR./Examiner, Art Unit 1745